UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK

 

JESSICA GARCIA, INDIVIDUALLY AND ON BEHALF OF OTHERS
SIMILARLY SITUATED

Plaintiff(s)
-against-

LA GRAN COLOMBIA BAKERY INC ETAL
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

CECIL HOLLOWAY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO
THIS ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW

YORK.
That on June 18, 2021 at 01:46 PM at

C/O LA NUEVA COLOMBIA
91-07 31ST AVENUE
EAST ELMHURST, NY 11369

Attorney: MICHAEL FAILLACE &
ASSOCIATES, P.C. - 2371

Index #: 1:21-CV-02714-WFK-LB

Date Filed:

AFFIDAVIT OF SERVICE

 

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT,
NOTICE OF INTENTION TO ENFORCE SHAREHOLDER LIABILITY FOR SERVICES RENDERED on

NADIA ALMADA, the defendant/respondent therein named,

 

 

 

 

 

 

 

 

SUITABLE by delivering thereat a true copy/copies of each to MS. SMITH a person of suitable age and discretion. Said premises is
AGE the defendant's/respondent's actual place of business within the state. She identified herself as the CO-WORKER of
the defendant/respondent.
Deponent further states that he describes the person actually served as follows:
Sex Skin Color Hair Color Age (Approx.) Height (Approx. ) Weight (Approx)
FEMALE TAN BLACK 33 5'6 160
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendant's/respondent's actual place of business at
C/O LA NUEVA COLOMBIA
91-07 31ST AVENUE
EAST ELMHURST, NY 11369
and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on June 18, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.
PERSON SERVED/SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES
MILITARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United
SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as

aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: June 18, 2021 y

Linda Forman Robin Forman

Notary Public, State of New York Notary Public, State of New York
No. 01F 05031305 No. 01FO6125415

Qualified in New York County Qualified in New York County
Commission Expires August 1, 2022 Commission Expires April 18, 2025

Gotham Process Inc.
299 Broadway
New York NY 10007

 

  

CECIL HOLLOWAY
License #: 1104105
Docket #: *1191137*

   
  
 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

Ly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

woe Ss
Ih roe D
: wt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 
